Detailed Action
Claims 1-12 are pending. 
Claims 1-3 and 9-12 are rejected.
Claims 4-8 are objected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 9-12  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (Pub. No.: US 2014/0188837).
As per claim 1, Zhou discloses a service type determining method, comprising: -	receiving a plurality of packets transmitted by a second device (Zhou, Fig 6D step 6021, paragraph 0014, 0100, 0152 wherein Zhou teaches receiving first network data, where the first network data includes one or more data streams, and each of the data streams includes one or more data packets. And wherein the second device can be one of the network devices sending network data); -	obtaining, by a first device  (a UBA server or DPI subsystem), a dataset corresponding to the plurality of packets, wherein the dataset comprises at least two 5-tuples, the at least two 5-tuples comprise a first 5-tuple, and the first 5-tuple comprises a source address, a destination address, a source port, a destination port, and a communications protocol (Zhou, ; -	determining, by the first device (a UBA server or DPI subsystem) based on the dataset, a target feature corresponding to a target triplet, wherein the target triplet comprises an address, a port, and the communications protocol, and the target feature is used to indicate a service type corresponding to the target triplet, and wherein the address is the source address and the port is the source port, or the address is the destination address and the port is the destination port (Zhou, Fig 6A step 602, paragraph 0123, 0125, 0127, wherein Zhou teaches perform clustering processing on records with same remote end triplet information and same application information in the to-be-processed data, and according to the records with the same remote end triplet information and the same application information in the to-be-processed data, calculate a service load amount corresponding to the remote end triplet information and the application information to obtain a clustering result including the remote end triplet information. Select remote end triplet information and application information that have high reliability and have correspondence relationship there between from the clustering result); -	determining the service type based on the target feature (Zhou, Fig 6A step 603, Fig 7,  paragraph 0125, 0127, 0133, 0170 wherein Zhou teaches according to remote end triplet information contained in the second network data, search a correspondence relationship between application information and remote end triplet information that is maintained by a DPI subsystem for application information matching the remote end triplet information contained in the second network data to identify an application type of the second network data), and -	forwarding the plurality of packets based on the service type (Zhou, Fig 9, paragraph 0203, 0205, wherein Zhou after determining to start accounting, the accounting server 57 forwards network data (for example, a video access request) to a server of a service provider website, for example, a web server 61).

As pre claim 2, claim 1 is incorporated and Zhou discloses wherein the first device has two sides with one side connected to a terminal device and one side connected to a network device, wherein the target feature comprises: a client-server (CS) mode, a peer-to-peer (P2P) mode, a port-same mode, a voice over Internet Protocol (VoIP) mode, an instant message mode, or a port reservation mode on the two sides, and the port-same mode indicates that a port number of the source port is the same as a port number of the destination port (Zhou, Fig 5, paragraph 0085,wherein an embodiment of the present invention is mainly applied to a client/server C/S networking mode, the DPI subsystem is connected to the user terminal through the Gateway and also connected to the UBA server and Policy server. Alternatively, the UBA server is connected to the user terminal through the Gateway and also connected to the DPI subsystem  and DNS server); 

As pre claim 3, claim 2 is incorporated and Zhou discloses wherein the target feature comprises the CS mode or the P2P mode (Zhou, Fig 5, paragraph 0085,wherein an embodiment of the present invention is mainly applied to a client/server C/S networking mode), and the determining, by the first device based on the dataset, a target feature corresponding to a target triplet comprises: determining, by the first device based on the dataset, a 5-tuple corresponding to the target triplet; and 6 of 10Attorney Docket No. 5848-00248-US Client Reference 86682714US03 determining, by the first device based on the corresponding 5-tuple, the target feature (Zhou, Fig 6A step 602, paragraph 0123, 0125, 0127, ; 

As pre claim 9, claim 1 is incorporated and Zhou discloses wherein the method further comprises: determining, by the first device based on the target feature, an application to which the target triplet belongs (Zhou, Fig 9, paragraph 0203, 0205, wherein according to remote end triplet information contained in the network data, searches the locally maintained correspondence between the application information and the remote end triplet information for application information matching the remote end triplet information contained in the network data; if it is found successfully, sends the matching application information to a policy server PCRF 56. It should be noted that, in this embodiment, according to the application information, it can be learned that the user is watching a video); 

As pre claim 10, claim 1 is incorporated and Zhou discloses sending, by the first device, a target message to the second device, wherein the target message comprises the target triplet and a rate limiting message, and the rate limiting message is used to indicate the second device to perform rate limiting control on a packet conforming to the target triplet (Zhou, Fig 6A step 603, Fig 7,  paragraph 0125, 0127, 0133, wherein Zhou teaches the DPI 

As pre claim 11, claim 1 is incorporated and Zhou discloses a first device, comprising a processor, wherein the processor is coupled to a memory, the memory is configured to store a computer program or an instruction, and the processor is configured to execute the computer program or the instruction in the memory, to perform the method according to claim 1 (Zhou, Fig 15,  paragraph 0270);

As pre claim 12, claim 1 is incorporated and Zhou discloses a communications system, comprising a first device and a second device; wherein the first device is configured to perform the method according to claim 1; the second device is configured to receive target information, wherein the target information comprises a target triplet and rate limiting information; and the second device is further configured to perform, based on the rate limiting information, rate limiting control on a packet conforming to the target triplet (Zhou, Fig 3-5, 15,  paragraph 0270);

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454